Downer, J.
On motion for a rehearing, the attorney for the respondents insists that we erred in holding that the short notice was sufficient to put the party receiving it on inquiry. This is the rule laid down in McEvers v. Markler, 1 Johns. Cas., 248, and repeated in Hinde v. Tubbs, 10 Johns., 486, and subsequent cases. In the affidavit of Mr. Jenkins, and in the order of the court to show cause, and in that vacating the judgment, the judg*273ment of foreclosure and sale was stated or referred to, as rendered May 3, 1865 ; and that was assumed by the attorneys of the respective parties on the argument as the date of the judgment, and nothing appeared to the contrary in the printed case. It is now urged that the judgment was in fact rendered on the 29th of May. We have examined the record,, and find that on the 3d of May, on motion of the plaintiff’s attorney, an order was entered “ that judgment for the plaintiff for the relief prayed for in the complaint be and hereby is entered.” Judgment in form was not in fact entered till the 29th of May. On the 26th of May, on the back of the bill of costs in the case, the defendant’s attorney endorsed his admission of notice for the taxation of the costs for the 29th. We suppose this is before us on this appeal, as the motion to vacate the judgment was made “ on the pleadings, proceedings, judgment and record” of the case. It is obvious that the order for judgment made on the third of May, so far as concerns requiring diligence on the part of the defendants, has the same effect as though judgment in form had been entered on that day. The term continued at least twenty days after that date, and, the defendant’s attorney says, ended the 31st of May, being five days after he received notice of the taxation of costs. We might well hold that if the respondents did not make their motion to set aside the order for judgment at that term, they waived the irregularity. For, by all the authorities, where a defendant, without showing a defense on the merits, seeks to avail himself of technical irregularities, he is held to the strictest rules of proceeding. Such defenses are discouraged, being regarded as merely for delay. But when merits are disclosed, the rule is relaxed. In New York the rule is, that a motion to set aside a judgment for irregularity must, unless good excuse for longer delay is shown, be made at the first special term after the judgment. Under their practice, if we rightly understand it, the first special term is the earliest time such motions can ordinarily be made and heard. This is under their system really the same strict rule adopted *274by tbe English courts, and which we adopted in our first opinion. We adhere to that opinion, on the ground that the administration of justice should not be unnecessarily delayed by mere technical objections that do not go to the merits; and that he who would avail himself of them must be diligent and vigilant.
By the Court. — The motion for a rehearing is denied.